Citation Nr: 0733766	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating higher than 20 percent for 
hemicolectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1964 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  In August 2007, the veteran withdrew his request 
for a hearing before the Board.


FINDING OF FACT

The residuals associated with the veteran's hemicolectomy do 
not more nearly approximate or equate to severe symptoms 
objectively supported by examination findings.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the 
veteran's hemicolectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7329; 4.117, Diagnostic Code 7715 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in December 2002 regarding the veteran's claim for an 
increased rating for hemicolectomy.  In the letter, the 
veteran was notified of the evidence needed to substantiate 
the claim for an increased rating, namely, medical evidence 
that the disability has increased in severity.  The veteran 
was notified that VA would obtain VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included, in general, the provision for the effective 
date of the claim, that is, the date of receipt of the claim.  
In March 2006 the veteran received notice of the provisions 
of disability ratings and for the effective date of the 
claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice pertaining to degree of 
disability date was not provided in the VCAA letter of 
December 2002, as the claim for an increased rating for 
hemicolectomy is denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to this limited 
VCAA content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
provided VA examinations.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

By way of history, in 1974, the veteran was treated for 
Hodgkin's disease.  In 1993 the veteran was diagnosed with 
non-Hodgkin's lymphoma and/or stage 4A large cell lymphoma of 
the bowel with metastasis to the bone marrow and liver.  He 
underwent a right colectomy with removal of 18" of his 
colon.  He subsequently underwent courses of CHOP therapy.  
Thereafter, his private oncology consultations indicated that 
there was no recurrence of the lymphoma.  Clinical 
consultations in June 2001, October 2001 and February 2002 
included his specific denials of bowel symptoms.

An RO rating decision in September 2002 granted service 
connection for hemicolectomy, and assigned an initial 20 
percent evaluation under Diagnostic Code 7715-7329.

Upon VA annual examination in November 2002, the veteran 
denied nausea, vomiting, diarrhea, constipation and abdominal 
pain.  The diagnoses included Hodgkin's lymphoma and lymphoma 
of the colon with metastasis to the liver.  The veteran's VA 
CT scan of the abdomen and pelvis dated in December 2002, 
found lymphadenopathy and a possible metastatic lesion in the 
anterior aspect of the right acetabulum.  A private oncology 
note of December 2002, showed the veteran felt well, did not 
have fever, chills or sweats.  He did have chronic problems 
with rectal fistula.  The examiner concluded that there was 
no recurrence of the veteran's non-Hodgkin's lymphoma of May 
1993.  

The veteran during his VA examination of January 2003 
complained of recurrent diarrhea and occasional abdominal 
pain on the left side, however he did not report frequent 
cold or other viral illnesses.  He denied symptoms such as 
abdominal pain and diarrhea during a February 2003 VA 
clinical consultation.

At the time of his VA digestive and intestine examinations in 
February 2004, the veteran complained of sporadic left upper 
quadrant pain, frequent diarrhea usually occurring after 
meals, and occasional fecal incontinence which was not severe 
enough to require wearing absorbent pads.  The examiner 
indicated there was no evidence of anemia or malnutrition and 
the veteran's non-Hodgkin's lymphoma was in remission.  The 
examiner noted that while the veteran's previous CT scan in 
2002 indicated possible metastatic bone disease, in early 
2003 a follow-up bone scan to investigate this was negative.  
He denied symptoms such as abdominal pain and diarrhea during 
a June 2004 pre-colonoscopy examination.  A VA pathology 
report dated in July 2004 found a biopsy of the colon to show 
colonic mucosa with focal lymphoid aggregate, which was 
inadequate for a full assessment.  A surgical follow-up 
consultation included his report of normal bowel movements.

During his VA examination in February 2005, the veteran 
continued to complain of bowel movements after each meal.  
The examiner noted that due to chemotherapy treatment, the 
veteran developed a blood clot and was taking blood thinner.  

The veteran's private doctor in March 2005 stated that the 
veteran's non-Hodgkin's lymphoma was in remission.  Since his 
hemicolectomy in 1993, the veteran had had chronic lower 
extremity edema and has had problems with recurrent phlebitis 
in the lower extremities.  The doctor pointed out that in the 
past year, he has not had any hospitalizations or specific 
new health problems.  The veteran's VA examination of July 
2005 stated that the veteran's chronic diarrhea inhibits food 
intake.  During the final VA examination of record in 
February 2007, the examiner reported the veteran's single 
complaint was bowel movement after each meal and his disorder 
prevented him from engaging in sports.  The medical history 
showed no nausea, vomiting, constipation and diarrhea.  

Analysis

The service-connected hemicolectomy is rated 20 percent 
disabling ever since service connection was established in 
September 2002, and it is rated under 38 C.F.R. § 4.114, 
Diagnostic Codes 7329 for resection of the large intestine, 
and under 38 C.F.R. § 4.117, Diagnostic Code 7715 for non-
Hodgkin's lymphoma.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7329, the next 
higher rating of 40 percent is assigned for resection of the 
intestine with objectively severe symptoms that are supported 
by examination.  Under Diagnostic Code 7715, non-Hodgkin's 
lymphoma with active disease or during a treatment phase 
warrants a 100 percent evaluation.  The 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by VA examination. If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  In the instant case, Code 7715 is inapplicable as 
the private and VA medical evidence conclusively shows that 
the veteran's non-Hodgkin's lymphoma is in remission.  

The veteran has had several VA examinations, to include ones 
dated in November 2002, January 2003, February 2005, July 
2005 and February 2007, which did not show that he has severe 
symptoms resulting from his hemicolectomy.  The examinations 
did not establish that the veteran has experienced nausea, 
vomiting, fever, chills, sweat, malnutrition, anemia and/or 
any significant impairment of his health.  On more recent VA 
examinations, the veteran has complained of occasional fecal 
incontinence and bowel movements after each meal, however the 
VA examination of February 2004 indicated that the disorder 
was not severe enough to warrant wearing absorbent pads.  On 
his most recent VA examination in February 2007, the examiner 
reported that the veteran's single complaint was frequent 
bowel movement.  Nevertheless, the evidence does not suggest 
that his frequent bowel movements are severely disabling.  
The residuals associated with the veteran's hemicolectomy do 
not more nearly approximate or equate to severe symptoms 
objectively supported by examination findings.

In this case, the veteran has alleged that his bowel symptoms 
are severely disabling.  However, he has inconsistently 
reported the severity of his symptoms as reflected in his 
denial of bowel symptoms in the VA clinical setting on 
several occasions.  The most persuasive evidence in this case 
comes from his private and VA examination findings showing 
that his bowel symptoms do not result in significant 
impairment of his health.  In sum, the veteran's 
hemicolectomy has presented a no more than moderate degree of 
impairment consistent with the current 20 percent rating 
under Diagnostic Code 7239.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the veteran has related that his health problems 
prevent him from securing employment.  However, the Board 
finds that the picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extra-schedular rating.

ORDER

Entitlement to an increased rating higher than 20 percent for 
hemicolectomy is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


